      Case 2:20-cv-00544-SMB Document 144 Filed 05/21/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   HIP Lending Group LLC,                            No. CV-20-00544-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Goalz Restaurant Group LLC, et al.,
13                  Defendants.
14          Pending before the Court is Matthew Gerhard’s (“Movant”) Motion for Summary
15   Judgment. (Doc. 131). The Receiver, GlassRatner Advisory & Capital Group, LLC d/b/a/
16   B. Riley Advisory Services, by and through Joseph Pegnia (the “Receiver”) has filed an
17   objection. (Doc. 135). Also pending is Movant’s Motion Requesting Payment, (Doc. 91),
18   which was previously brought on the same arguments and grounds for relief as the newly
19   filed summary judgment motion. The Receiver also filed an objection to that motion. (Doc.
20   97.) Given the common ground of the claims and defenses, the Court will dispose of both
21   motions in this order. By this decision, the Court also address Movant’s Motion for Ruling.
22   (Doc. 109). The Court has considered the submitted pleadings and relevant case law and
23   now issues the following decision.
24          I. BACKGROUND
25          Movant is a former employee of Goalz Restaurant Group, LLC (“Goalz”). (Doc.
26   91). Movant alleges lost wages, medical bills, and other expenses during his employment
27   with Goalz. (Doc. 91). Movant filed a motion to collect these monetary amounts from
28   Goalz and the former CEO, Defendant Shawn Eby. (Doc. 91). Goalz and its subsidiaries
      Case 2:20-cv-00544-SMB Document 144 Filed 05/21/21 Page 2 of 4



 1   are currently under receivership. (Doc. 91). An order signed by this Court on September
 2   29, 2020 amended the original June 02, 2020 receivership order (“Receivership Order”)
 3   and allowed Movant to pursue claims against Defendant Shawn Eby. (Doc. 81). The
 4   Receiver filed an objection to the motion alleging that the Receivership Order enjoined
 5   both former and current employees from collecting claims. (Doc. 135). Moreover, the
 6   Receiver alleged the Receivership Order did not permit payment to Movant because the
 7   amounts were incurred prior to the Receivership and that Movant’s claims did not have
 8   priority. (Id.)
 9          Movant has filed additional motions in support of his initial motion for recovery of
10   losses and expenses. (Docs. 96, 107, 109). Movant later filed a Motion for Summary
11   Judgment on his motions. (Doc. 131). The Receiver filed an objection to the Motion for
12   Summary Judgment. (Doc. 135).
13          II. LEGAL STANDARD
14          Under Federal Rule of Civil procedure 56(a), a party who moves for summary
15   judgment must show that there exists “no genuine dispute as to any material fact and the
16   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary
17   judgment can only be entered when the non-moving party cannot establish an essential
18   element “on which that party will bear the burden of proof at trial.” Celotex Corp. v.
19   Catrett, 477 U.S. 317, 322-23 (1986)). When determining whether the movant met the
20   initial burden, the court reviews the evidence “in the light most favorable to the party
21   opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
22   587 (1986).
23          If the movant fails to meet their initial burden, then the non-movant will not bear
24   the burden of responding and summary judgment will be denied. Celotex, 477 U.S. at 322.
25   If the movant meets their burden, then the non-movant needs to establish that there exists
26   a “genuine issue of material fact.” Id. at 585. When showing that a “genuine issue of
27   material fact exists,” the non-movant must “go beyond the pleadings” and utilize affidavits,
28   “depositions, answers to interrogatories, or admissions on file.” Gasaway v. Northwestern


                                                -2-
      Case 2:20-cv-00544-SMB Document 144 Filed 05/21/21 Page 3 of 4



 1   Mut. Life Ins. Co., 26 F.3d 957, 959 (9th Cir. 1994) (quoting Celotex, 477 U.S. at 323).
 2          III. DISCUSSION
 3          A. Former Employees Enjoined from Pursuing Claims
 4          Paragraph 12(c) of the June 02, 2020 Receivership Order states, “All creditors of
 5   Defendants, including, without limitation . . . employees (current or former) of Defendants
 6   or Subsidiary LLCs, are enjoined from . . . collecting or attempting to collect from the
 7   Receivership Estate or Defendants or Subsidiary LLCs.” (Doc. 42 ¶ 12(c)). The Court
 8   amended the Receivership Order on September 29, 2020 to allow “Mr. Gerhard [to] enforce
 9   obligations of Defendant Shawn Eby to Mr. Gerhard.” (Doc. 81).
10          The amendment to the Receivership Order on September 29, 2020 made no change
11   to whether Movant could collect from the Receiver. The Movant does not present any facts
12   or arguments to the contrary. As such, the Movant cannot show any basis for his recovery
13   against the receiver. Accordingly, Movant cannot show that he is entitled to judgment as a
14   matter of law.
15          B. Pre-Receivership Claims
16          Pursuant to the Receivership Order, “the Receiver shall not pay . . . payables relating
17   to periods prior to the Receiver’s appointment as the Receiver unless, in Receiver’s
18   discretion, the same is necessary or desirable for the current and future operation and
19   management of the Receivership Estate.” (Doc. 42 ¶ 3(E)).
20          Movant incurred all requested expenses prior to the Receivership’s June 02, 2020
21   appointment. (Doc. 91). Therefore, Movant can only receive payment at the Receiver’s
22   discretion. Here, Receiver objects to Movant’s Motion for Summary Judgment on the same
23   grounds as Receiver’s previous objection to Movant’s earlier Motion Request for Payment
24   of Matthew Gerhard Losses and Expenses. (Doc. 135). The Receiver determined that the
25   “payment of Mr. Gerhard’s pre-receivership claim has no bearing on the current or future
26   operations or management of the Receivership Estate.” (Doc. 97). The Movant does not
27   bring forth additional evidence or arguments to show he is entitled to judgment as a matter
28   of law. Therefore, the Court denies summary judgment for Movant’s pre-receivership


                                                 -3-
      Case 2:20-cv-00544-SMB Document 144 Filed 05/21/21 Page 4 of 4



 1   claims.
 2          C. Claim is not Entitled to Priority
 3          The Receivership Order provides that:
 4
 5          The Receiver shall pay only those bills that are reasonable and necessary for
            the operation or the protection of the Receivership Estate . . . and shall
 6          allocate funds in the following order of priority: (1) the costs and expense of
            the Receivership Estate including utilities, insurance premiums, general and
 7
            special taxes or assessments levied on the real property and improvements
 8          thereon, receivership fees, professional fees, attorneys’ fees, etc.; (2) the
            creation and retention by the Receiver of a reasonable working capital fund .
 9
            . . ; and (3) amounts due to Plaintiff.
10
     (Doc. 81 ¶ 9).
11
            The Receiver contends Movant’s claims do not fall in any of the three categories for
12
     priority. (Doc. 97). The Court agrees with the Receiver. Movant did not present any facts
13
     or evidence to show his expenses fell within any of the three priority categories. Thus,
14
     Movant’s Motion for Summary Judgment must be denied.
15
            IV. CONCLUSION
16
            For the above stated reasons,
17
            IT IS ORDERED that Matthew Gerhard’s Motion for Summary Judgment (Doc.
18
     131) is DENIED.
19
            IT IS FURTHER ORDERED that Matthew Gerhard’s Motion Request for
20
     Payment of Matthew Gerhard Losses and Expenses (Doc. 91) is DENIED.
21
            IT IS FURTHER ORDERED that Matthew Gerhard’s Motion for Ruling (Doc.
22
     109) is GRANTED.
23
            Dated this 21st day of May, 2021.
24
25
26
27
28


                                                 -4-
